DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction
Claims 1-20 are currently pending in this application and are subject to examination herein.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08 January 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it includes reference numbers of technical features that are not placed between parentheses.  Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
The Examiner notes that Applicants have used the phrase “and/or” in claims 10 and 11.  The Patent Trial and Appeal Board (PTAB) has held that use of the phrase "and/or” within a claim is not indefinite.  See Ex Parte Gross, Appeal No. 2011-004811 (Jan. 2014).  Nevertheless, “[d]uring patent examination, the pending claims must be ‘given their broadest reasonable interpretation consistent with the specification.’”  MPEP § 2111; Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005).  Based upon this guidance from the MPEP and the Federal Circuit Court of Appeals, the Examiner interprets the phrase "and/or" under its broadest reasonable interpretation of "or" for purposes of examination of the instant Application.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “automated carriage apparatus for removing and/or inserting a carriage from and/or onto the conveyor” in claim 10 and “automated tray apparatus for removing and/or inserting a tray from and/or onto the carriages” in claim 11.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 recites only optional claim limitations.  Specifically, claim 3 recites the optional limitation “wherein each carriage may be removably replaceable on the conveyor” (emphasis added).  Applicant’s use of optional language in the claims does not require those limitations to be present in the prior art used to reject those claims.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 2015/0208592 to Marchildon (cited by Applicant in IDS) in view of U.S. Pat. Pub. No. 2020/0205360 to Tabakman.
Regarding claim 1, Marchildon discloses a soilless plant growing system (apparatus 20) (Abstract; Figs. 1, 2; paras. [0009]-[0012]), comprising: 
a conveyor (conveyor 70) (Fig. 1; para. [0017]) for moving plants around a closed loop (see Fig. 1); 
a room (container 22) (Fig. 1; para. [0009]) in which the conveyor (conveyor 70) (Fig. 1; para. [0017]) is located (see Fig. 1); 
a plurality of carriages (mobile carriers 24) (Figs. 1, 2; paras. [0009], [0010], [0014], [0017]) configured to be mounted on the conveyor (conveyor 70) (Fig. 1; para. [0017]) for movement thereon; and 
at least one tray (tray(s) 66) (Fig. 2; para. [0012]) configured to be received on each of the plurality of carriages (mobile carriers 24) (Figs. 1, 2; paras. [0009], [0010], [0014], [0017]), each tray (tray(s) 66) (Fig. 2; para. [0012]) configured for growing at least one plant in the absence of soil (para. [0012]).
However, Marchildon does not expressly disclose that the room is a clean room provided with a filtered air supply and held at a pressure above ambient atmospheric pressure.  Nevertheless, Tabakman teaches a soilless plant growing system comprising a clean room (growing room 1000) (Abstract; Fig. 1; para. [0166]) provided with a filtered air supply (claim 28) and held at a pressure above ambient atmospheric pressure (Abstract; para. [0166]; claim 28).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the soilless plant growing system disclosed in Marchildon to be contained within the clean room having filtered air and held at a pressure above ambient atmospheric pressure taught in Tabakman in order to Tabakman (Abstract; para. [0166]; claim 28).  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the soilless plant growing system disclosed in Marchildon to be contained within the clean room having filtered air and held at a pressure above ambient atmospheric pressure taught in Tabakman, since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 2, Marchildon in view of Tabakman teaches the soilless plant growing system of claim 1 (see above).  Furthermore, Marchildon discloses a soilless plant growing system (apparatus 20) (Abstract; Figs. 1, 2; paras. [0009]-[0012]) wherein the conveyor (conveyor 70) (Fig. 1; para. [0017]) is a floor-mounted conveyor (conveyor 70) (Fig. 1; para. [0017]).
Regarding claim 3, Marchildon in view of Tabakman teaches the soilless plant growing system of claim 1 (see above).  Furthermore, Marchildon discloses a soilless plant growing system (apparatus 20) (Abstract; Figs. 1, 2; paras. [0009]-[0012]) wherein each carriage (mobile carrier 24) (Figs. 1, 2; paras. [0009], [0010], [0014], [0017]) may be removably replaceable (paras. [0010], [0017], [0019]) on the conveyor (conveyor 70) (Fig. 1; para. [0017]).
Regarding claim 4, Marchildon in view of Tabakman teaches the soilless plant growing system of claim 1 (see above).  Furthermore, Marchildon discloses a soilless plant growing system (apparatus 20) (Abstract; Figs. 1, 2; paras. [0009]-[0012]), wherein the plurality of carriages (mobile carriers 24) (Figs. 1, 2; paras. [0009], [0010], [0014], [0017]) are arranged in a first order on the conveyor (conveyor 70) (Fig. 1; para. [0017]), and wherein the plurality of carriages (mobile carriers 24) (Figs. 1, 2; paras. [0009], [0010], [0014], [0017]) are re-orderable on the conveyor (conveyor 70) (Fig. 1; para. [0017]) into a 
Regarding claim 10, Marchildon in view of Tabakman teaches the soilless plant growing system of claim 1 (see above).  Furthermore, Marchildon discloses a soilless plant growing system (apparatus 20) (Abstract; Figs. 1, 2; paras. [0009]-[0012]), further comprising a carriage apparatus (e.g., forklift) (paras. [0010], [0017], [0019]) for removing and/or inserting a carriage from and/or onto the conveyor, respectively.  However, Marchildon does not disclose that the carriage apparatus (e.g., forklift) (paras. [0010], [0017], [0019]) for removing and/or inserting a carriage from and/or onto the conveyor is automated.  Nevertheless, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to automate the carriage apparatus (e.g., forklift) (paras. [0010], [0017], [0019]), since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192 (CCPA 1958).
Regarding claim 11, Marchildon in view of Tabakman teaches the soilless plant growing system of claim 1 (see above).  However, neither Marchildon nor Tabakman expressly discloses or teaches the soilless plant growing system, further comprising automated tray apparatus for removing and/or inserting a tray from and/or onto the carriages, respectively.  Nevertheless, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to automate the tray apparatus for removing and/or inserting a tray from and/or into the carriages, respectively, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192 (CCPA 1958). 

Claim 5-8, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marchildon in view of Tabakman as applied to claim 1 above, and further in view of U.S. Pat. Pub. No. 2018/0035624 to Itoh et al. (“Itoh”).
Regarding claim 5, Marchildon in view of Tabakman teaches the soilless plant growing system of claim 1 (see above).  However, neither Marchildon nor Tabakman expressly discloses or teaches that the clean room comprises light-transmissible windows composed of polycarbonate.  Nevertheless, Itoh teaches a soilless plant growing system with a room that comprises light-transmissible windows (inspection windows 11) (Fig. 4; para. [0155]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the soilless plant growing system taught by Marchildon in view of Tabakman to include the light-transmissible windows taught in Itoh in order to provide a means for inspection of the growing and/or cultivation process as taught in Itoh (Fig. 4; para. [0155]).  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the soilless plant growing system taught by Marchildon in view of Tabakman to include the light-transmissible windows taught in Itoh, since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395-97 (2007).  While Itoh does not expressly disclose that the inspection windows are made from polycarbonate, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the windows from polycarbonate, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 6, Marchildon in view of Tabakman teaches the soilless plant growing system of claim 1 (see above).  However, neither Marchildon nor Tabakman expressly discloses or teaches lighting Itoh teaches lighting (illumination unit(s) 16) (Figs. 9, 11A-D; paras. [0159], [0169], [0186], [0193], [0216], [0220], [0225], [0243], [0244], [0295]) disposed adjacent to the conveyor (conveyance units 19) (Figs. 11A-11D; paras. [0211], [0236], [0237]), and configured to be stationary with respect thereto (see Figs. 11A-11D; paras. [0211], [0236], [0237]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the soilless plant growing system taught by Marchildon in view of Tabakman to include the static lighting taught in Itoh in order to provide desired lighting at the desired time for each tray of plants while reducing the need for duplication of lighting in each tray.  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the soilless plant growing system taught by Marchildon in view of Tabakman to include the static lighting taught in Itoh, since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395-97 (2007).   
Regarding claim 7, Marchildon in view of Tabakman teaches the soilless plant growing system of claim 1 (see above).  However, neither Marchildon nor Tabakman expressly discloses or teaches at least one watering station configured to irrigate the plants on each carriage as the carriage is passed adjacent to the watering station.  Nevertheless, Itoh teaches at least one watering station (water supply/discharge facility 17, supply side pipe 31, main pipe 33, branch pipes 35, collecting side pipe 32 and/or culture solution collecting trough 46) (Fig. 9; paras. [0171], [0172], [0184], [0185], [0195], [0217], [0218], [0224], [0368], [0371], [0372]) configured to irrigate the plants on each carriage as the carriage is passed adjacent to the watering station (see Fig. 9).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the soilless plant Marchildon in view of Tabakman to include the watering station taught in Itoh in order to provide desired irrigation/watering at the desired time for each tray of plants while reducing the need for duplication of irrigation/watering tubing in each tray.  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the soilless plant growing system taught by Marchildon in view of Tabakman to include the watering station taught in Itoh, since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 8, Marchildon in view of Tabakman and further in view of Itoh teaches the soilless plant growing system of claim 7 (see above).  Furthermore, Itoh teaches that the watering station (water supply/discharge facility 17, supply side pipe 31, main pipe 33, branch pipes 35, collecting side pipe 32 and/or culture solution collecting trough 46) (Fig. 9; paras. [0171], [0172], [0184], [0185], [0195], [0217], [0218], [0224], [0368], [0371], [0372]) is configured to collect water run-off from the plants (via collecting side pipe 32 and/or culture solution collecting trough 46) (Fig. 9; paras. [0172], [0185], [0195], [0218], [0224], [0371], [0372], [0440], [0446], [0449]).
Regarding claim 12, Marchildon in view of Tabakman teaches the soilless plant growing system of claim 1 (see above).  Furthermore, Tabakman teaches a soilless plant growing system, further comprising at least one sensor (e.g., camera) configured to determine the maturity of plants present in a tray (para. [0234]).
Regarding claim 13, Marchildon in view of Tabakman teaches the soilless plant growing system of claim 1 (see above).  Furthermore, Marchildon discloses a method of growing a plant in the absence of soil, the method comprising: 
providing a soilless plant growing system (apparatus 20) (Abstract; Figs. 1, 2; paras. [0009]-[0012]) of claim 1 (see above); 

moving the carriage (mobile carriers 24) (Figs. 1, 2; paras. [0009], [0010], [0014], [0017]) on the conveyor (conveyor 70) (Fig. 1; para. [0017]) around the closed loop (see Fig. 1).
Furthermore, Tabakman teaches a soilless plant growing system comprising a clean room (growing room 1000) (Abstract; Fig. 1; para. [0166]) provided with a filtered air supply (claim 28) and held at a pressure above ambient atmospheric pressure (Abstract; para. [0166]; claim 28).  However, neither Marchildon nor Tabakman expressly discloses or teaches placing a plant on the tray; and placing the tray on the carriage.  Nevertheless, Itoh teaches placing a plant on the tray (cultivation tray 38) (Figs. 6-9, 11A-D; paras. [0160], [0222]); and placing the tray (cultivation tray 38) (Figs. 6-9, 11A-D; paras. [0160], [0222]) on the carriage (tray mounting base 12) (Figs. 6-9, 11A-D; paras. [0160]-[0162], [0222], [0223]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method taught by Marchildon in view of Tabakman with the placing of the plant on the tray and the placing of the tray on the carriage taught in Itoh, since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395-97 (2007).  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marchildon in view of Tabakman and further in view of Itoh as applied to claim 8 above, and further in view of U.S. Pat. Pub. No. 2013/0019527 to Howe-Sylvain.
Regarding claim 9, Marchildon in view of Tabakman and further in view of Itoh teaches the soilless plant growing system of claim 8 (see above).  However, neither Marchildon, Tabakman nor Itoh expressly discloses or teaches that the watering station is configured to purify water run-off collected Howe-Sylvain teaches a watering station configured to purify water run-off collected from plants in a hydroponic/aeroponic growing system (Abstract; paras. [0010], [0017]; claim 1).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the soilless plant growing system taught by Marchildon in view of Tabakman and further in view of Itoh with the filter taught in Howe-Sylvain to purify water run-off collected from the plants in order to recycle the nutrient solution to reduce waste.  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the soilless plant growing system taught by Marchildon in view of Tabakman and further in view of Itoh with the filter taught in Howe-Sylvain to purify water run-off collected from the plants, since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395-97 (2007).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAUDE J BROWN whose telephone number is (571)270-5924.  The examiner can normally be reached on Mon-Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/CLAUDE J BROWN/Primary Examiner, Art Unit 3643